Case 3:18-cv-02615-AGT Document 88-18 Filed 02/14/19 Page 1 of 5




                         EXHIBIT 14
          Case 3:18-cv-02615-AGT Document 88-18 Filed 02/14/19 Page 2 of 5




                               UNITED STATES OF AMERICA
                                        Before the
                          SECURITIES AND EXCHANGE COMMISSION

SECURITIES EXCHANGE ACT OF 1934
Release No. 81911 / October 19, 2017

ACCOUNTING AND AUDITING ENFORCEMENT
Release No. 3902 / October 19, 2017

ADMINISTRATIVE PROCEEDING
File No. 3-18259

                                                           ORDER INSTITUTING
                                                           ADMINISTRATIVE PROCEEDINGS
                                                           PURSUANT TO RULE 102(e) OF THE
In the Matter of                                           COMMISSION’S RULES OF PRACTICE,
                                                           MAKING FINDINGS, AND IMPOSING
          MAYANK GUPTA, CPA,                               REMEDIAL SANCTIONS

Respondent.




                                                      I.

        The Securities and Exchange Commission (“Commission”) deems it appropriate and in the
public interest that public administrative proceedings be, and hereby are, instituted pursuant to
Rule 102(e)(3)(i) of the Commission’s Rules of Practice against Mayank Gupta (“Respondent”). 1




1
    Rule 102(e)(3)(i) provides, in relevant part, that:

        The Commission, with due regard to the public interest and without preliminary hearing,
may, by order, . . . suspend from appearing or practicing before it any . . . accountant . . . who has
been by name . . . permanently enjoined by any court of competent jurisdiction, by reason of his
or her misconduct in an action brought by the Commission, from violating or aiding and abetting
the violation of any provision of the Federal securities laws or of the rules and regulations
thereunder.
        Case 3:18-cv-02615-AGT Document 88-18 Filed 02/14/19 Page 3 of 5




                                                II.

        In anticipation of the institution of these proceedings, Respondent has submitted an Offer
of Settlement (the “Offer”) which the Commission has determined to accept. Solely for the
purpose of these proceedings and any other proceedings brought by or on behalf of the
Commission, or to which the Commission is a party, and without admitting or denying the findings
herein, except as to the Commission’s jurisdiction over him and the subject matter of these
proceedings and the findings contained in paragraphs III.3 below, which are admitted, Respondent
consents to the entry of this Order Instituting Administrative Proceedings Pursuant to Rule 102(e)
of the Commission’s Rules of Practice, Making Findings, and Imposing Remedial Sanctions
(“Order”), as set forth below.

                                                III.

       On the basis of this Order and Respondent’s Offer, the Commission finds that:

         1.     Gupta, age 34 and a resident of Sunnyvale, California, was an assurance manager at
PricewaterhouseCoopers, LLP. (“PWC”), from 2012 to November, 2016. He is licensed as a
certified public accountant in the State of California.

        2.      QLogic Corporation (“QLogic”), was a California limited liability company
headquartered in Aliso Viejo, California. At all relevant times, QLogic’s common stock was
registered with the Commission under Section 12(b) of the Securities Exchange Act of 1934
(“Exchange Act”) and traded on The NASDAQ Global Select Market.

        3.       On September 12, 2017, the Commission filed a complaint against Gupta in SEC v.
Mayank Gupta, et. al. (Case No. 5:17-cv-05274) in the United States District Court for the Northern
District of California. On October 11, 2017, the court entered a consent final judgment against
Gupta permanently enjoining him from future violations of Sections 10(b) and 14(e) of the
Exchange Act and Rules 10b-5 and 14e-3 thereunder, and ordering him to pay a civil penalty of
$23,785.40.

        4.     The complaint alleges that Gupta engaged in insider trading by tipping his cousin-in-
law, Pushpendra Agrawal (“Agrawal”), material nonpublic information in advance of a June 15,
2016 announcement that Cavium, Inc. (“Cavium”) would acquire QLogic through a tender offer.
The complaint alleges that Gupta worked at PWC including providing auditing services for Cavium.
The complaint further alleges that by the morning of June 15, 2016, in the course of his employment
at PWC, Gupta became privy to material non-public information about Cavium’s acquisition of
QLogic. Allegedly, on the morning of June 15, 2016, Gupta tipped Agrawal that Cavium was
acquiring QLogic and that QLogic was therefore a “sure thing.” According to the complaint,
Agrawal purchased 250 QLogic call options based on Gupta’s tip. The complaint alleges that
Agrawal made a profit of $23,785.40 as a result of the price increase in QLogic stock after the
tender offer was announced.



                                                 2
        Case 3:18-cv-02615-AGT Document 88-18 Filed 02/14/19 Page 4 of 5




                                                 IV.

       In view of the foregoing, the Commission deems it appropriate and in the public interest to
impose the sanctions agreed to in Respondent Gupta’s Offer.

       Accordingly, it is hereby ORDERED, effective immediately, that:

       A.      Gupta is suspended from appearing or practicing before the Commission as an
accountant.

       B.     After five years from the date of this order, Respondent may request that the
Commission consider his reinstatement by submitting an application (attention: Office of the
Chief Accountant) to resume appearing or practicing before the Commission as:

                 1.      a preparer or reviewer, or a person responsible for the preparation or review,
of any public company’s financial statements that are filed with the Commission (other than as a
member of an audit committee, as that term is defined in Section 3(a)(58) of the Securities
Exchange Act of 1934). Such an application must satisfy the Commission that Respondent’s work
in his practice before the Commission as an accountant will be reviewed either by the independent
audit committee of the public company for which he works or in some other acceptable manner, as
long as he practices before the Commission in this capacity; and/or

                2.      a preparer or reviewer, or a person responsible for the preparation or review,
of any public company’s financial statements that are filed with the Commission as a member of
an audit committee, as that term is defined in Section 3(a)(58) of the Securities Exchange Act of
1934. Such an application will be considered on a facts and circumstances basis with respect to
such membership, and the applicant’s burden of demonstrating good cause for reinstatement will
be particularly high given the role of the audit committee in financial and accounting matters;
and/or:

             3.        an independent accountant. Such an application must satisfy the
Commission that:

                        (a)     Respondent, or the public accounting firm with which he is
associated, is registered with the Public Company Accounting Oversight Board (“Board”) in
accordance with the Sarbanes-Oxley Act of 2002, and such registration continues to be effective;

                         (b)    Respondent, or the registered public accounting firm with which he
is associated, has been inspected by the Board and that inspection did not identify any criticisms of
or potential defects in the respondent’s or the firm’s quality control system that would indicate that
the respondent will not receive appropriate supervision;

                       (c)    Respondent has resolved all disciplinary issues with the Board, and
has complied with all terms and conditions of any sanctions imposed by the Board (other than


                                                  3
        Case 3:18-cv-02615-AGT Document 88-18 Filed 02/14/19 Page 5 of 5




reinstatement by the Commission); and

                        (d)     Respondent acknowledges his responsibility, as long as he appears
or practices before the Commission as an independent accountant, to comply with all requirements
of the Commission and the Board, including, but not limited to, all requirements relating to
registration, inspections, concurring partner reviews and quality control standards.

         C.      The Commission will consider an application by Respondent to resume appearing
or practicing before the Commission provided that his state CPA license is current and he has
resolved all other disciplinary issues with the applicable state boards of accountancy. However, if
state licensure is dependent on reinstatement by the Commission, the Commission will consider an
application on its other merits. The Commission’s review may include consideration of, in
addition to the matters referenced above, any other matters relating to Respondent’s character,
integrity, professional conduct, or qualifications to appear or practice before the Commission as an
accountant. Whether an application demonstrates good cause will be considered on a facts and
circumstances basis with due regard for protecting the integrity of the Commission’s processes.

       By the Commission.


                                                      Brent J. Fields
                                                      Secretary




                                                 4
